IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                October 23, 2009
                                No. 08-51165
                              Summary Calendar              Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JUAN FRANCISCO MIRANDA JR, also known as Juan Miranda

                                           Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:08-CR-64-1


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Juan Francisco Miranda, Jr., appeals his guilty plea convictions for
possession with intent to distribute five grams or more of cocaine base and
possession of a firearm in furtherance of a drug-trafficking crime. The district
court sentenced Miranda to the mandatory minimum sentence of consecutive
five-year terms of imprisonment and to concurrent five-year terms of supervised
release.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-51165

      For the first time on appeal, Miranda argues that his guilty plea was
involuntary because his rearraignment did not comply with Federal Rule of
Criminal Procedure 11. He argues that the district court failed to explain the
applicability of the Sentencing Guidelines, its ability to depart from the
guidelines, the effects of supervised release, and that he could be prosecuted for
perjury if he made false statements to the court.
      Because Miranda did not raise a Rule 11 objection in the district court, our
review is for plain error. See United States v. Vonn, 535 U.S. 55, 59 (2002). To
show plain error, Miranda must show an error that is clear or obvious and that
affects his substantial rights. See United States v. Baker, 538 F.3d 324, 332 (5th
Cir. 2008), cert. denied, 129 S. Ct. 962 (2009). If he makes such a showing, we
have the discretion to correct the error but will do so only if the error seriously
affects the fairness, integrity, or public reputation of judicial proceedings. See
id. In order to show that error at rearraignment affects his substantial rights,
Miranda “must show a reasonable probability that, but for the error, he would
not have entered the plea.” United States v. Dominguez Benitez, 542 U.S. 74, 83
(2004). We “may consult the whole record when considering the effect of any
error on substantial rights.” Vonn, 535 U.S. at 59.
      Our review of the entire record leads us to conclude that there is no
reasonable probability that the deviations from Rule 11 cited by Miranda caused
him to plead guilty or otherwise affected his substantial rights.
      AFFIRMED.




                                        2